Citation Nr: 0947383	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  06-18 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran had new Philippine Scout service from April 1946 
to March 1949.  He died in January 2003.  The appellant bring 
her claim as the Veteran's widow.

This appeal comes before the VA Board of Veterans' Appeals 
(Board) from a January 2006 RO rating decision that declined 
to reopen the claim of entitlement to service connection for 
the cause of the Veteran's death.

Service connection for the cause of the Veteran's death was 
denied by a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  The appellant was notified of 
this determination in May 2003 but did not file an appeal 
within one year of the rating decision.  This determination 
is final. See 38 C.F.R. § 20.1103 (2009).  Thus, the issue is 
appropriately characterized as set forth on the title page of 
this decision.


FINDINGS OF FACT

1.  In an unappealed May 2003 rating decision, the RO denied 
entitlement to service connection for the cause of the 
Veteran's death.

2.  The evidence submitted since the RO's May 2003 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim. 




CONCLUSIONS OF LAW

1.  The May 2003 RO decision that denied service connection 
for the cause of the Veteran's death is final. 38 U.S.C.A. 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 20.1103 
(2009).

2.  The evidence received subsequent to the RO's May 2003 
rating determination is not new and material and the 
appellant's claim of entitlement to service connection for 
the cause of the Veteran's death is not reopened. 38 C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  In this regard, VA must 
both notify a claimant of the evidence and information that 
is necessary to reopen the claim and notify the claimant of 
the evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  To satisfy this requirement, the Secretary is 
required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486.  

Here, the appellant was sent a letter in October 2005 that 
informed her of what evidence was required to substantiate 
the claim and of the appellant's and VA's respective duties 
for obtaining evidence.  The Board finds that adequate notice 
has been provided, as the appellant was informed of what 
evidence is necessary to substantiate the elements required 
to reopen a final claim and to establish service connection.  
It is acknowledged that no communication of record satisfies 
the criteria under Dingess.  However, the appeal is being 
denied.  Therefore, no rating percentage or effective date 
will be assigned and any notice deficiency in this regard is 
immaterial.  

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim.  Private clinical records have been 
submitted, to include those generated just prior the 
Veteran's death.  The appellant does not contend that there 
is outstanding evidence that has not been considered.  The 
Board thus finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993) Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  No further notice or assistance to the appellant is 
required to fulfill VA's duty to assist in the development of 
the claim. See 38 U.S.C.A. § 5103A (a) (2); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. 
App. 227 (2000); aff'd 281 F.3d 1384 (Fed. Cir. 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183; Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (2002).  The claim is 
ready for consideration on the merits.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp 2009); 38 C.F.R. § 3.303 (2009).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service or 
aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2009).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and a malignancy or cardiovascular disease becomes 
manifest to a degree of at least 10 percent within one year 
from the date of termination of service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such a disorder 
during the period of service. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred or aggravated in service either caused 
or contributed to cause death.  The service-connected 
disability will be considered as the principal cause of death 
when such disability, singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death; rather, a causal 
connection must be shown. 38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

Factual Background and Legal Analysis

The RO originally denied service connection for the cause of 
the Veteran's death in May 2003.  The Board must therefore 
review all of the evidence submitted since the disallowance 
to determine whether the appellant's claim of service 
connection for the cause of the Veteran's death should be 
reopened and re-adjudicated de novo. See Evans v. Brown, 9 
Vet. App. 273 (1996).  A claim that is the subject of a final 
decision can only be reopened upon the submission of new and 
material evidence. 38 U.S.C.A. § 5108 (West 2002 & Supp. 
2009).

The Board points out that 38 C.F.R. § 3.156(a), which defines 
new and material evidence, was amended in 2001 and is 
applicable to claims to reopen filed on or after August 29, 
2001. See 66 Fed. Reg. 45620 (2001).  The amended version of 
38 C.F.R. § 3.156 applies in the instant case as the 
appellant's claim to reopen was received after August 2001.

New evidence is defined in 38 C.F.R. § 3.156(a) (2009) as 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed." Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the May 2003 RO 
decision that denied service connection for the cause of the 
Veteran's death included service treatment records reflecting 
no treatment or findings of a prostate problem.  No 
significant abnormality of the genitourinary system was 
recorded on a VA physical examination report in March 1966.  
The record reflects that subsequent to service, he was 
treated for multiple complaints and disorders over the years, 
including hypertensive cardiovascular disease and chronic 
obstructive pulmonary disease.  

A death certificate received in February 2003 indicated that 
the Veteran died on January [redacted], 2003, and that the immediate 
cause of death was multi-organ failure with an antecedent 
cause of metastasis with an underlying cause of prostate 
carcinoma.  At the time of death, service connection was in 
effect for residuals of cold injury of the left and right 
hands, each rated 30 percent disabling; coccyx fracture 
residual, rated 10 percent disabling; fracture deformities of 
the right upper extremity, rated 10 percent disabling; and, 
forehead scar, residuals of hemorrhoidectomy and amebic 
dysentery, each rated zero percent disabling.

The RO denied service connection for the cause of the 
Veteran's death in May 2003 on the basis that the evidence 
did not establish that the disability from which the Veteran 
died was related to service or a service-connected 
disability.  The appellant did not appeal.  She attempted to 
reopen her claim for the cause of the Veteran's death in 
October 2005.

Evidence added to the record following the RO's May 2003 
denial of the claim of entitlement to service connection for 
the cause of the Veteran's death consists of private clinical 
records from Metro South Medical Center dating from December 
2002.  Such records show that the Veteran was hospitalized 
for unspecified symptoms.  While admitted, he underwent 
surgery for obstructive uropathy due to prostate cancer.  On 
discharge in January 2003, diagnoses of cardiovascular 
disease, prostate cancer, and pneumonia were recorded.  

The Board observes that the evidence detailed above was not 
previously before agency decision makers at the time of the 
May 2003 denial of the claim.  Moreover, it is not cumulative 
or redundant of evidence already associated with the claims 
file.  Accordingly, such evidence is found to be "new" 
under 38 C.F.R. § 3.156(a).  The Board finds, however, that 
although the additional evidence is new in the sense that it 
was not previously of record, it is not "material" to the 
facts of this case.  There is still no competent clinical 
evidence to support a finding that the Veteran's terminal 
carcinoma was related to service or a service-connected 
disability.  Therefore, the additional information obtained 
since the May 2003 RO decision, when considered alone or with 
previously submitted evidence, does not relate to an 
unestablished fact necessary to establish the claim and does 
not raise a reasonable possibility of substantiating the 
claim.  For these reasons, the Board finds that the criteria 
for new and material evidence as set forth under 38 C.F.R. 
§ 3.156(a) have not been met and the application to reopen 
the claim must be denied.  

In summary, there is no basis to reopen the claim of 
entitlement to service connection for the cause of the 
Veteran's death.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).




ORDER

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for the cause of the Veteran's death is denied. 



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


